internal_revenue_service national_office technical_advice_memorandum number release date date third party communication none date of communication not applicable tam-110825-05 cc psi b08 index uil no case-mis no ------------------------ -------------------------- --------------------------- taxpayer's name taxpayer's address taxpayer's identification no periods involved date of conference ------------------------------------------------------ ------------------------- ---------------------- ---------------- ---------------------------------- ------------------- legend taxpayer --------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------ manufacturer assembler ---------------------- -------------- chassis a manufacturer’s model a ---------------------------------------------- --------------------------------- chassis b ---------------------------------------------- manufacturer’s model b --------------------------------- vehicle -------------- tam-110825-05 issue whether chassis a and chassis b are subject_to tax under sec_4051 of the internal_revenue_code conclusion chassis a and chassis b are subject_to tax under sec_4051 facts taxpayer sold at retail the vehicles whose chassis are the subject of this technical_advice_memorandum the parties agree that the bodies of the vehicles are nontaxable under the exemption provided in sec_4053 for camper coach bodies for self- propelled mobile homes assembler manufactured the nontaxable bodies mounted the bodies on chassis a and chassis b and sold the completed vehicle to taxpayer manufacturer manufactured chassis a and chassis b to specifications chosen by assembler as explained below manufacturer manufactures various models of chassis manufacturer provides standard components for its chassis a purchaser can modify the chassis by selecting manufacturer’s optional upgrades or by selecting special components that are not regularly offered by manufacturer for the chassis model assembler selected manufacturer’s model a chassis for some of the vehicles and manufacturer’s model b chassis for the other vehicles most of chassis a’s components were either standard components or optional upgrades for manufacturer’s model a chassis likewise most of chassis b’s components were either standard components or optional upgrades for manufacturer’s model b chassis a few of the components assembler chose for chassis a and chassis b such as the front suspension and extended wheelbase were special components the engines on chassis a and b were mounted so that they project above the frame rails not between the rails big_number pounds each invoice from manufacturer states that the chassis is conventional that the general application of the chassis is recreational service and that a motorhome vehicle body or recreational vehicle body will be mounted to the chassis chassis a and chassis b both have a gross vehicle weight rating greater than in support of its argument that chassis a and chassis b are not conventional truck chassis taxpayer highlighted the following components automatic shift transmission double lad differential horsepower and torque ranges extended warranties longer wheelbase longer frame different gas tanks and sound insulation of the cab tam-110825-05 law and analysis sec_4051 imposes a percent ad valorem excise_tax on the first_retail_sale of automobile truck chassis and bodies truck trailer and semitrailer chassis and bodies and tractors of the kind chiefly used for highway transportation in combination with a trailer or semitrailer sec_4052 provides that the term first_retail_sale means the first sale sec_4053 provides an exemption from the tax imposed by sec_4051 on for a purpose other than for resale or leasing in a long-term_lease after production manufacture or importation camper coaches bodies for self-propelled mobile homes specifically no tax is imposed on any article designed to be mounted or placed on automobile trucks automobile truck chassis or automobile chassis and to be used primarily as living quarters or camping accommodations sec_4053 was added to the internal_revenue_code as sec_4063 of the revrul_73_197 1973_1_cb_423 holds that the sale of specially designed excise_tax reduction act of publaw_89_44 the senate report to the act s rept no 89th cong 1st sess 1965_2_cb_676 states where a chassis is sold by the manufacturer without a body being mounted on it it is intended that the category for the chassis be determined by the basis of all of the facts available including the predominant use of such types of chassis in the industry the senate report further states that in the case of self-propelled mobile homes the exemption does not extend to the chassis upon which such a body is mounted regardless of the manner in which the entire unit is constructed id pincite chassis for use in the manufacture of mobile homes are not subject_to the tax imposed on truck chassis under sec_4061 however the tax imposed under sec_4061 applies to the sale of conventional truck chassis even though they are used as components of mobile homes in determining whether the chassis is specially designed for use in the manufacture of mobile homes the revenue_ruling evaluates several factors including use of a flat rail frame mounting of the engine between the frame rails design and placement of the water pumps oil dip sticks oil intakes and radiator coolant use of a large gas tank with a capacity of to gallons use of three speed automatic transmission and power steering use of specially designed power brake boosters and positioning of steering columns and driver seats forward and to the left of conventional truck chassis subject_to tax under sec_4053 however the parties disagree as to whether the chassis are taxable taxpayer argues that the special design considerations make the chassis specifically designed and constructed to accommodate and transport mobile home the parties agree that the bodies mounted to chassis a and chassis b are not tam-110825-05 bodies and that the modifications are substantial enough to differentiate the chassis from a conventional chassis chassis a and chassis b are subject_to tax under sec_4051 they are conventional the mounting of the engines on chassis a and b to project above the rail is a truck chassis that have not been substantially_modified the classifications of the chassis in manufacturer’s invoices as conventional are not determinative of the type of chassis rather a substantive analysis of the chassis’ components must be considered design feature of a conventional truck chassis the frames of chassis a and b which are heavier and higher off the ground than an exempt rv chassis and the extended wheelbases are designed for greater stability chassis a and b’s above the rail mounting of the engines and greater stability provide for a towing capacity greater than that of an exempt rv chassis additionally most of the components highlighted by taxpayer are available to any truck purchaser of manufacturer’s model a or model b chassis the overall width and overall length were within the standard range for the model and the service brakes and cab and rear axle on chassis b was standard the engine automatic shift transmission front axles rear axle on chassis a and gas tank were optional upgrades while the wheelbases on chassis a and chassis b are longer than what manufacturer readily offered the lengths of the overall frames are within the range for manufacturer’s models further factors such as extended warranty and sound insulation of the cab do not establish that the chassis was specifically designed and constructed to accommodate and transport mobile home bodies sec_4051 they are not specially designed for use in the manufacture of mobile homes accordingly the chassis are conventional truck chassis subject_to tax under caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
